Case: 13-15296      Date Filed: 09/17/2014   Page: 1 of 7


                                                             [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-15296
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 1:07-cr-00369-WCO-CCH-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

RENARD JAMIL SHEALEY,
a.k.a. Demetrius Renard Lee,
a.k.a. Darrick Mitchell,
a.k.a. J. T. Cason,

                                                             Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (September 17, 2014)

Before JORDAN, FAY, and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-15296     Date Filed: 09/17/2014   Page: 2 of 7


      Renard Jamil Shealey appeals his 12-month sentence following revocation

of his supervised release. We affirm.

                                I. BACKGROUND

      When he was between the ages of 17 and 25, Shealey was convicted of theft

by receiving stolen property, fleeing and eluding, interfering with government

property, reckless driving, obstruction, cocaine and marijuana possession, giving

false information to a law enforcement officer, aggravated assault, possession of a

firearm by a convicted felon, possession of a firearm while committing a felony,

and criminal property damage. In 2008, when he was 26, Shealey pled guilty to

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). The district judge sentenced Shealey to 65 months of

imprisonment, to be followed by 3 years of supervised release. Shealey’s

supervised-release conditions prohibited him from (1) committing another federal,

state, or local crime; and (2) using or possessing controlled substances, except as

prescribed by a physician. The conditions of supervision also required Shealey to:

(1) submit monthly written reports to his probation officer (“PO”); (2) work

regularly at a lawful occupation unless excused by his PO; (3) notify his PO within

72 hours of any change in residence; and (4) submit to periodic drug tests as

directed by his PO. Following his incarceration, Shealey began his period of

supervision on June 1, 2013.


                                          2
              Case: 13-15296     Date Filed: 09/17/2014    Page: 3 of 7


      On October 1, 2013, Shealey’s PO petitioned to revoke his supervised

release. During his revocation hearing, Shealey admitted he had violated the

conditions of his release by submitting a late monthly report, using marijuana,

failing to report for drug tests, and moving without prior permission from his PO.

Shealey also admitted he had been unemployed for some time, although he had

found a job approximately two weeks before his arrest in the instant proceeding.

In addition, the parties stipulated Shealey had driven a car without a valid license.

      Shealey’s counsel explained that he never had received treatment for his

marijuana addiction, partly because of an improper state detainer for a case that

ultimately had been dismissed. Counsel also noted Shealey’s current employer

would allow him to return to work, if he were released. He asked the judge to

impose six months in a halfway house with drug treatment and testing.

      The government asked for a 12-month prison sentence. The government

stated that two of Shealey’s prior probationary sentences—one of which was for a

drug offense, and another of which was for aggravated assault—had been revoked.

Another prior conviction involved a car chase of up to 100 miles per hour. The

government asserted Shealey’s PO had “bent over backwards” to try to work with

Shealey, but his history indicated he was “unwilling to be supervised.” ROA at

164-65.




                                          3
              Case: 13-15296     Date Filed: 09/17/2014    Page: 4 of 7


      Shealey responded that drug treatment in a halfway house would address all

of the government’s concerns. He argued there were substantial differences

between his prior convictions, which occurred when he was a teenager and in his

early twenties, and his current conduct, which did not involve dealing drugs or

possessing guns.

      The district judge sentenced Shealey to 12 months of imprisonment, to be

followed by 24 months of supervised release. The judge explained:

      [W]e have . . . operating without a driver’s license, failure to submit
      monthly report[s] as directed, failure to report lawful occupation,
      some of these, you know, borderline things, but failure to . . . notify
      the probation officer of any change in residence, . . . failure to refrain
      from unlawful use of controlled substance[s], and failure to report for
      drug testing, some of these are more administrative violations, but
      some are not. But overall they are consistent with his past conduct,
      that is[,] he can’t obey the law and he has no respect for the law.
      Probation is the law he has to deal with.
ROA at 168. Shealey objected to the sentence as “unreasonable under the

circumstances of this case.” ROA at 170.

      On appeal, Shealey argues his sentence is procedurally unreasonable. He

contends the district judge erred in relying exclusively on an improper factor, the

need to promote respect for the law.

                                 II. DISCUSSION

      We generally review a sentence imposed upon revocation of supervised

release for reasonableness. See United States v. Sweeting, 437 F.3d 1105, 1106-07


                                          4
               Case: 13-15296     Date Filed: 09/17/2014    Page: 5 of 7


(11th Cir. 2006). Arguments not raised in the district court, however, are reviewed

on appeal only for plain error. See United States v. Rodriguez, 627 F.3d 1372,

1380 (11th Cir. 2010). Establishing plain error requires showing (1) an error

(2) that was plain, (3) affected one’s substantial rights, and (4) seriously affected

the fairness of the judicial proceedings. Id. An error is plain if it is obvious and

clear under current law. United States v. Eckhardt, 466 F.3d 938, 948 (11th Cir.

2006).

      Upon determining a defendant violated a condition of supervised release, the

district judge may revoke the term of supervision and impose a term of

imprisonment after considering: (1) the applicable Guidelines range; (2) the nature

and circumstances of the offense and the history and characteristics of the

defendant; (3) the need for the sentence imposed to afford adequate deterrence,

protect the public, and effectively provide the defendant with needed training,

medical care, or other correctional treatment; (4) the applicable Sentencing

Commission policy statements; (5) the need to avoid unwarranted sentence

disparities; and (6) the need to provide restitution. See 18 U.S.C. §§ 3553(a),

3583(e); United States v. Campbell, 473 F.3d 1345, 1348 (11th Cir. 2007) (per

curiam). A district judge, however, must revoke a defendant’s term of supervision

and impose a prison term if the defendant possesses a controlled substance or

refuses to comply with drug testing imposed as a condition of supervised release.


                                           5
              Case: 13-15296     Date Filed: 09/17/2014   Page: 6 of 7


18 U.S.C. § 3583(g)(1), (3); United States v. Brown, 224 F.3d 1237, 1241-42 (11th

Cir. 2000), abrogated on other grounds by Tapia v. United States, 131 S. Ct. 2382,

2389 (2011). The subsection governing mandatory release revocation, § 3583(g),

neither instructs the judge to consider, nor prohibits the judge from considering,

any of the factors listed in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(g); Brown,

224 F.3d at 1242. A district judge need not state specifically he is compelled to

revoke supervised release under § 3583(g) if the conditions implicating the

provision are present. See Brown, 224 F.3d at 1242.

      The district judge did not err, plainly or otherwise, when he considered

Shealey’s lack of respect for the law in imposing sentence. Because Shealey

possessed a controlled substance and failed to comply with drug testing imposed as

a condition of his supervision, the judge was required to revoke his supervised

release and impose a prison term under § 3583(g). See 18 U.S.C. § 3583(g)(1),

(3); Brown, 224 F.3d at 1241-42. Unlike subsection (e) of § 3583, subsection (g)

does not require consideration of any specific § 3553(a) factors; nor does § 3583(g)

limit the factors a judge may consider in imposing a release-revocation sentence.

See 18 U.S.C. § 3583(e), (g); Brown, 224 F.3d at 1242. The district judge

committed no error when he considered Shealey’s lack of respect for the law.

      Nor did the judge focus exclusively on this factor to the detriment of other

considerations. See United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006)


                                          6
              Case: 13-15296     Date Filed: 09/17/2014   Page: 7 of 7


(holding that a sentence of five hours of imprisonment was unreasonable when the

district judge focused “single-mindedly” on the goal of restitution to the detriment

of all other sentencing factors). The judge explicitly discussed Shealey’s criminal

history and the circumstances of his instant violations, and the record contains no

indication the judge did not also consider the parties’ arguments. Accordingly, we

affirm Shealey’s sentence.

      AFFIRMED.




                                          7